Title: To Benjamin Franklin from Lafayette, 21 June 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


My Dear Sir,Versailles june 21st [1782] friday Evening
Having Nothing New to Communicate I will Remain this day at Versailles, and will Wait on Your Excellency in the Course of to morrow’s Morning— Mr. Grenville Has dined with Count de Vergennes, and is Going Again to write to London—if this Goes on, at Least it Goes at A Moderate Gate— I Hope Your Health is Better, and Have the Honor to Be with Great Respect Your Affectionate ser and friend
Lafayette
 
Addressed: His Excellency / Mr. franklin A m p / Passy
